Citation Nr: 0214923	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  99-18 002A	)	DATE
	)
MERGED APPEAL	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable rating for right ear 
neurosensory hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1964 to June 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which continued a non-compensable rating 
for right ear neurosensory hearing loss.  The matter also 
comes before the Board on appeal from a March 2000 rating 
decision, which denied entitlement to service connection for 
PTSD.

The Board notes that in the veteran's September 1999 VA Form 
9 he requested a personal hearing before the RO on the issue 
of entitlement to an increased rating for right ear 
neurosensory hearing loss.  In a March 2000 signed statement, 
the veteran through his representative requested that his 
scheduled personal hearing be canceled.  The claims folder 
does not contain a request to reschedule.  As such, the 
request is hereby deemed withdrawn. See 38 C.F.R. § 20.704(e) 
(2002).  The Board also notes that in the veteran's June 2000 
VA Form 9, he requested a Travel Board hearing in regard to 
his service connection claim for PTSD.  In subsequent 
statements dated in July 2000, the veteran indicated that he 
desired a personal hearing before the RO and not the Board.  
The hearing was held in September 2000.

The issues on appeal have been merged.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  PTSD is related to the veteran's period of active duty 
military service.

3.  The veteran's right ear neurosensory hearing loss is 
currently productive of no more than a Level I designation.  
The veteran is not service connected for hearing loss of the 
left ear.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service. 38 U.S.C.A. §§  1110, 
5103A, 5107 (West Supp. 2002); 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).

2.  The schedular criteria for entitlement to a compensable 
evaluation for right ear neurosensory hearing loss, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. Part 4, including §§ 4.85, 4.86, Tables VI -
VII (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act (VCAA)

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In regard to the veteran's claim for an increased rating, in 
the September 1999 statement of the case and July 2001 
supplemental statement of the case, the RO denied the claim 
on the substantive merits of the claim, based on the standard 
of review articulated in this decision.  The Board finds, 
therefore, that the RO has adjudicated the veteran's claim 
under the correct standard.  

The Board will apply the current standard in adjudicating the 
veteran's claim.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the increased rating claim.  Review 
of the record shows the rating criteria necessary to warrant 
an increased rating were provided in the September 1999 
statement of the case.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  In 
connection with the veteran's increased rating claim, private 
medical records were obtained and the veteran was afforded VA 
examinations in February 1999 and February 2001.  The veteran 
and his representative have been accorded ample opportunity 
to present evidence and argument in support of his claim.  
The veteran has not identified, and the Board is not aware 
of, any additional outstanding evidence.  In sum, the facts 
relevant to the veteran's claim have been properly developed, 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  Therefore, there is no reasonable 
possibility that any further development could substantiate 
the claim.  Accordingly, the Board will address the merits of 
the veteran's increased rating claim.

With respect to the applicability of the VCAA to the 
veteran's claim for service connection for PTSD, in light of 
the Board's decision to grant the appeal, the decision to 
proceed in adjudicating this claim does not, therefore, 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

I.  Entitlement to service connection for PTSD.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  When a veteran seeks service connection 
for a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran claims he is entitled to service connection for 
PTSD. Service connection for PTSD requires a diagnosis of the 
disorder; credible supporting evidence that the claimed in-
service stressful events actually occurred; and a link, as 
established by medical evidence, between current symptoms and 
the claimed in-service stressor. See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service." See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). If 
however, the VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements. See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

Thus, the Board must first consider the initial requirement, 
the presence of a stressor.  In reaching this determination, 
the Board must determine if the veteran served in combat. 
Such a requirement may be met either by the award of a combat 
citation, or by other supportive evidence. Zarycki, supra.  
If the veteran meets this test, then his lay testimony must 
be accepted as conclusive as to their actual occurrence. 38 
U.S.C.A. 1154(b) (West 1991); See also Cohen v. Brown, 10 
Vet. App. 128 (1997).  A combat veteran's claim cannot be 
denied unless there is "clear and convincing evidence" to the 
contrary as to the service incurrence or aggravation element. 
By "clear and convincing" is meant that there is a 
"reasonable certainty of the truth of the fact in 
controversy." See Vanerson v. West, 12 Vet. App. 254 (1999).

In the instant appeal, the evidence establishes that the 
veteran served in the Republic of Vietnam as a security 
policeman and was a recipient of the Purple Heart.  He has a 
diagnosis of PTSD from F.M.O., MD, based on a recent motor 
vehicle accident which triggered suppressed traumatic Vietnam 
war experiences for which he received the Purple Heart, and 
currently manifested by recurrent nightmares, flashbacks, 
olfactory hallucinations, irritability, and social isolation. 
The diagnosis of PTSD conforms with the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), as required by 38 C.F.R. 
Part 4, § 4.130, and is supported by the findings of Dr. 
F.M.O. in his clinical notes dated in October 1998 and 
February 2000, a September 2000 medical opinion, and his 
testimony before the State of Michigan Circuit Court for the 
County of Ingham.  

Service medical records confirm that the veteran was wounded 
in action in the Republic of Vietnam in July 1967 when he 
sustained mortar fragment wounds of the right shoulder, right 
buttocks, and left posterior thigh.  The veteran is service 
connected for residuals of shell fragment wounds to the left 
thigh, right shoulder, and right buttock. In an April 2000 
stressor statement, the veteran relayed the incident in which 
he was wounded, to include wedging himself in an extremely 
tight space after being hit at a laundromat and being shelled 
by repetitive rocket fire for 2 or more hours.  There is no 
clear and convincing evidence to the contrary as to the 
service incurrence.  The Board finds that the claimant meets 
the requirements for a finding that he engaged in combat with 
the enemy while serving in the Republic of Vietnam.  

The next step is to determine if there is a link established 
by medical evidence, between current symptoms and the claimed 
in-service stressor. See 38 C.F.R. 
§ 3.304(f).   The Board has thoroughly reviewed all the 
evidence of record and after careful consideration of all 
procurable and assembled data, finds that there exists an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the veteran's 
claim. 38 C.F.R. § 3.102; cf 66 Fed. Reg. 45, 620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. § 3.102).

In this regard, as noted above, Dr. F.M.O. has diagnosed the 
veteran with PTSD.  In a September 2000 medical opinion, Dr. 
F.M.O. indicates that nearly 30 years after service, the 
veteran was struck while driving and he suffered brain injury 
and epileptic seizures.  The doctor further indicated that 
while the veteran was strapped down in the ambulance he had 
flashbacks to his Vietnam trauma.  He stated that the recent 
civilian trauma unlocked repressed wartime trauma.  He 
concluded that when he evaluated the veteran earlier that 
year he "clearly qualified for the diagnosis PTSD."  

Dr. F.M.O. also provided extensive testimony in February 2000 
before the Circuit Court in connection with the veteran's 
claim resulting from the aforementioned vehicular accident.  
Dr. F.M.O. first testified to his qualifications: he was a 
licensed psychiatrist; he interned at the United States 
Public Health Services; he spent ten years at the National 
Institute for Mental Health and eventually became the 
associate director; he is a consultant to the FBI; he served 
as the director of the Michigan Department of Mental Health; 
he served on the committee which revised the DSM in 1984; he 
has published texts on PTSD; and he was one of a small group 
of national experts who were selected to interview Vietnam 
Veterans regarding PTSD in connection with a congressional 
study.  Dr. F.M.O. next confirmed the veteran's diagnosis of 
PTSD.

The record also contains a June 2000 medical opinion from 
R.J.F., Ph.D., CRC.  He indicates that the veteran was seen 
for neuropsychological evaluation after having been involved 
in a motor vehicle accident and had developed seizures.  Dr. 
R.J.F. also indicated that the veteran conveyed some degree 
of anxiety and intrusive thoughts that he associated to his 
traumatic experiences in Vietnam.  The veteran reported that 
intrusive thoughts occurred on a daily basis, and that he had 
crying episodes and flashbacks.  Dr. R.J.F. stated that in 
his clinical impression there may be some degree of anxiety 
related to the traumatic events during his military service, 
but because the veteran was able to maintain employment, he 
did not feel that the veteran's degree of anxiety was 
consistent with a full PTSD.  
 
The veteran was afforded a VA examination in March 2001.  The 
examiner conducted an extensive review of the records.  The 
doctor found that the veteran had experienced a traumatic 
event in service during which he received shrapnel injuries 
and received a Purple Heart.  It was noted that the veteran 
had intrusive thoughts, crying spells, avoidance behaviors, 
irritability, and social isolation.  He indicated that the 
veteran should be referred for a thorough PTSD psychological 
testing evaluation.  The veteran was diagnosed with rule out 
PTSD.  A June 2001 addendum noted the veteran's complaints 
upon VA examination in March 2001.  The examiner indicated 
that the veteran's claimed irritability could be because of 
PTSD or secondary to head trauma in an automobile accident.  
The examiner stated that the veteran declined to participate 
in psychological testing and given this, was unable to answer 
specifically whether the veteran had PTSD.  The examiner did 
conclude that the veteran had a history compatible with PTSD, 
though the symptoms presented in an unconventional way.

While the Board notes that the record contains additional 
diagnoses, to include adjustment disorder and cyclothymic 
disorder, the fact remains that the veteran was diagnosed 
with PTSD.  In light of the Board's finding that the veteran 
is a combat veteran, and as the evidence is in relative 
equipoise, resolving all benefit of the doubt in favor of the 
veteran, service connection is granted for PTSD. See 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Entitlement to a compensable evaluation for right ear 
neurosensory hearing loss.

The veteran contends that his right ear hearing loss has 
progressively gotten worse. A brief review of the pertinent 
history is as follows. The veteran was granted service 
connection for neurosensory hearing loss, right ear, in a 
September 1975 rating decision.  A noncompensable evaluation 
was assigned effective February 1975.  While the veteran has 
pursued an increased rating a various times, the evaluation 
has remained non-compensable since the original grant of 
service connection.  The most recent request for a 
compensable evaluation is dated in January 1998.  In an April 
1999 rating decision, the non-compensable evaluation was 
continued.  The veteran disagreed with the zero percent 
rating and initiated this appeal.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

Assignments of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables 
VI, VIa, VII.  Audiometric evaluations are conducted using 
the controlled speech discrimination tests together with the 
results of the puretone audiometry test.  38 C.F.R. 
§ 4.85(a).  Numeric designations (I through XI) are assigned 
by application of Table VI, in which the percentage of 
discrimination is intersected with the puretone decibel loss.  
38 C.F.R. § 4.85, Table VI.  The results are then applied to 
Table VII, for a percentage.  Id. 

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383. See 38 C.F.R. § 4.85(f).

Under 38 C.F.R. § 4.86, evaluation of veterans with certain 
patterns of exceptional hearing impairment is contemplated.  
In the case where puretone thresholds are 55 decibels or more 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz), either Table VI or Table VIa is applied, and 
whichever results in the higher numeral shall be applied.  
38 C.F.R. § 4.86(a).  In addition, when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the higher numeral of Table 
VI or Table VIa is also applied.  38 C.F.R. § 4.86(b).

The Board notes that effective June 10, 1999, regulations 
applicable to hearing loss were revised. 63 Fed. Reg. 25206 
(May 11, 1999). Because the veteran's claim was filed before 
the regulatory change occurred, he would be entitled to 
application of the version most favorable to him. See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991). However, the numerical 
standards by which auditory acuity and speech recognition are 
measured were not altered, although the Diagnostic Codes to 
be used were renumbered, and there were no changes that would 
require evaluating this veteran's hearing loss in a manner 
different from that previously used.  Further, the September 
1999 statement of the case set out the pertinent regulations 
under 38 C.F.R. § 4.85.  Thus, the Board finds that there is 
no prejudice to the veteran with regard to the determination 
below. See Bernard, supra.

Turning to the evidence of record, the veteran was afforded a 
VA audiological evaluation in February 1999.  The veteran 
presented with complaints of hearing loss in the right ear 
only.  Upon examination, pure tone thresholds, in decibels, 
for the right ear were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
20
20

The average pure tone threshold (a four-frequency average) 
was 21 decibels in the right ear.  Speech recognition, using 
the Maryland CNC Word List, was 100 percent for the right 
ear.  The diagnosis indicated that the veteran had hearing 
sensitivity within normal limits.  Thresholds in the right 
ear were considered borderline normal and indicated some mild 
sensorineural hearing loss.  Word recognition in the right 
ear was excellent.  

Upon VA examination in February 2001, the veteran again 
complained of hearing loss.  Pure tone thresholds, in 
decibels, for the right ear were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
15
15

The average pure tone threshold (a four-frequency average) 
was 20 decibels in the right ear.  Speech recognition, using 
the Maryland CNC Word List, was 96 percent for the right ear.  
The diagnosis indicated that puretone thresholds were within 
normal limits.  Word recognition for recorded speech 
materials was excellent.

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that 
based on these examination results, the currently assigned 0 
percent disabling evaluation for right ear hearing loss is 
appropriate, and there is no basis for a higher evaluation at 
this time.  In that regard, in February 1999 the veteran's 
right ear manifested an average puretone threshold of 21 
decibels and 100 percent of speech discrimination, resulting 
in a Level I designation under Table VI.  38 C.F.R. § 4.85.  
The non-service connected left ear is assigned a Level I 
designation to determine the percentage evaluation from Table 
VII. See 38 C.F.R. § 4.85(f).  Together, a Level I and Level 
I designation results in a 0 percent rating, under 38 C.F.R. 
§ 4.85, Table VII, and there is no basis for a higher rating.  

In February 2001, the veteran's right ear manifested an 
average puretone threshold of 20 decibels and 96 percent of 
speech discrimination, resulting in a Level I designation 
under Table VI.  See 38 C.F.R. § 4.85. The non-service 
connected left ear is again assigned a Level I designation to 
determine the percentage evaluation from Table VII. See 
38 C.F.R. § 4.85(f).  Together, a Level I and Level I 
designation results in a 0 percent rating, under 38 C.F.R. 
§ 4.85, Table VII, and there is no basis for a higher rating.

The veteran's right ear hearing loss does not fall under the 
exceptional patterns of hearing loss as contemplated under 
38 C.F.R. § 4.86(a), as four of the specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are not 55 decibels or 
more.  Similarly, it does not fall under the exceptional 
patterns of hearing loss contemplated under 38 C.F.R. 
§ 4.86(b), though the puretone threshold is 25 at 1000 hertz, 
it is not 70 decibels or more at 2000 hertz.  

The Board has also considered private audiograms dated in 
February 1998 and June 2000.  Unfortunately, they do not 
contain the necessary puretone threshold readings to 
determine an average as used in Tables VI and VIa, i.e. there 
are no findings at 3000 hertz. See 38 C.F.R. § 4.85(d).  The 
Board would note the private examiners did indicate that the 
veteran had only mild sensorineural hearing loss in the right 
ear, which is consistent with the findings of the VA 
examiners.

The Board acknowledges the veteran's contentions set forth in 
his substantive appeal, received at the RO in September 1999.  
He indicated that the examiner was very young and 
inexperienced and had probably scored his test wrong.  There 
has been no evidence presented to support the veteran's claim 
and further, the examinations contain the necessary 
information to rate the veteran's current level of hearing 
disability.   While the Board does not dispute the veteran's 
complaints of right ear hearing impairment, the rating for 
hearing loss in the right ear under Table VI in combination 
with the Level I designation assigned to the non-service 
connected left ear under Table VII, warrants no more than a 
zero (0) percent evaluation. See 38 C.F.R. § 4.85(b)(f).

In reaching the foregoing determination, the Board has 
considered the history of the veteran's right ear hearing 
loss, as well as the current clinical manifestations and the 
effect this disability may have on the earning capacity of 
the veteran.  See 38 C.F.R. §§ 4.1, 4.2.   However, the 
veteran's right ear hearing loss does not warrant a higher 
schedular evaluation.  Should the veteran's hearing loss 
disability change in the future, he may file another claim 
for an increased evaluation for hearing loss, but at the 
present time there is no basis for a higher evaluation.  See 
38 C.F.R. § 4.1.  In reviewing the foregoing, the Board has 
been cognizant of the "benefit of the doubt" rule.  
However, this case does not present such a state of balance 
between the positive evidence and negative evidence to allow 
for a favorable determination.  See Gilbert, supra.

Further, in the present case, the evidence does not reflect, 
that his right ear neurosensory hearing loss has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to a compensable evaluation for right ear 
neurosensory hearing loss is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

